Citation Nr: 0715153	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-04 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability, characterized by herniated nucleus pulposus of 
the lumbosacral spine, with left lower extremity 
radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, where the RO determined that new and 
material evidence had not been submitted and denied the 
veteran's request to reopen the issue of entitlement to 
service connection for a low back disability.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability in an unappealed March 1977 decision.

2.  Evidence received since the RO's March 1977 decision is 
not so significant that it raises a reasonable possibility of 
substantiating the veteran's claim of entitlement to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The RO's March 1977 decision to deny service connection 
for a low back disability is final.  38 U.S.C. §4005(c) 
(1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by June 2002 and May 2003 letters.  
These letters advised the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially asked to submit any 
evidence in his possession that pertains to his claim 
including medical records, his own statements and buddy 
statements.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The record shows that the RO has secured the 
veteran's service medical records, a DD-214, VA medical 
records, private medical records and statements from the 
veteran.  The veteran has not identified any additional 
records that may still be outstanding.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veteran's Claims (Court) held in 
part that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. 

In June 2002 and May 2003 VCAA letters, the veteran was 
notified by the RO of the need to submit new and material 
evidence and was given pertinent notice describing what 
evidence was necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the RO's March 1977 denial.  
Subsequently, the veteran responded by submitting a statement 
in support of his claim, and the RO issued a February 2004 
supplemental statement of the case (SSOC).  Accordingly, 
further development along these lines is not required.  
Therefore, no additional VA development is required to 
satisfy the statutory duty to assist the veteran and provide 
him appropriate notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). 

In light of the Board's denial of the veteran's claim for 
service connection for a back disability, no disability 
rating or effective date will be assigned, so
there can be no possibility of any prejudice to the veteran 
under the holding
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the 
above reasons, it
is not prejudicial to the veteran for the Board to proceed to 
finally decide 
the issue discussed in this decision.  See Conway v. 
Principi, 353 F.3d 1369
 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).

New and Material

The RO denied service connection for a low back disability in 
a March 1977 rating decision.  The evidence before the RO at 
that time included information from service medical records 
which indicated that the veteran complained of low back pain 
upon bending for two days in May 1968.  The March 1977 
decision noted that the impression was low back strain and 
that the veteran continued to complain of back pain through 
October 1968.  The RO also considered the veteran's May 1969 
separation examination which was negative for a back 
disability.

In March 1977, the RO found that there was no competent 
evidence that the veteran's low back disability was 
aggravated by an event in service and that there was no 
competent evidence of a medical nexus linking the back 
disability and service.  The veteran was provided with a copy 
of the March 1977 decision with a letter, dated March 21, 
1977.  Other correspondence in the claims file, dated March 
25, 1977, states that the veteran was advised of his appeal 
rights.  As there was no appeal of the March 1977 decision, 
it became final.

A claim that is the subject of a prior final denial may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed to reopen his claim for service connection 
for a low back disability in May 2002.  The veteran indicated 
that he had located his service medical records, that his 
pain has gotten worse over the years, and that his X-rays now 
indicated arthritis.  

Although the veteran indicated his claim was denied because 
there were no service medical records, the March 1977 rating 
decision specifically referenced information from the service 
medical records.  Subsequently, the August 2002 rating 
decision noted a June 1968 examination from the service 
medical records, which provided a diagnosis of low back pain 
which responded to conservative treatment and did not present 
any new information related to the veteran's claim.

The additional service medical records submitted by the 
veteran added no information regarding his low back 
disability not already of record.  See 38 C.F.R. § 3.15 (c) 
(2006).

Other evidence of record submitted following the October 1977 
rating decision included treatment records from the veteran's 
physician, Dr. Moore.  The records show mild degenerative 
changes of the lower lumbosacral spine in July 2000 and 
continued complaints of pain.  However, these records are 
silent as to a nexus, or link, between the claimed disability 
and military service.  

The medical records from March 1977 onward, submitted in 
support of the claim, contain no evidence that the veteran's 
current low back disability occurred in or was aggravated by 
service.  There is simply no medical evidence of a nexus 
between the present claimed condition and service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there).  
Accordingly, the newly received evidence proves nothing that 
was not previously shown. i.e., the veteran has suffered from 
a low back disability which he believes to be service 
connected without a medical opinion that it was incurred or 
aggravated during military service. 

While the veteran asserts that his low back disability was 
caused or aggravated by his military service and that it has 
continued up to the present time, the veteran's statements 
are not "new" assertions.  In addition, the veteran is not 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge," aff'd sub 
nom.  Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. 
denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the veteran's statements are not new evidence within the 
context of 38 C.F.R. § 3.156, the claim is denied.  Finally, 
since the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disability is denied.


___________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


